Citation Nr: 0737968	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision denied service 
connection for a right knee disability and denied the 
reopening of the claim for a left knee disability.  An August 
2006 rating decision denied service connection for PTSD and 
also denied the veteran's claim for TDIU.

The Board has added the issues on appeal dealing with 
reopening of the claims for service connection.  The 
veteran's prior claims were previously denied and he did not 
perfect an appeal.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address these 
issues initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).   

In July 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

The issues involving entitlement to service connection and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD, and denied the reopening of the claim for service 
connection for a left knee disorder February 2000.  The 
veteran was notified of this decision that same month, but 
did not file an appeal. 

2.  The RO denied service connection for a right knee 
disorder in May 2001.  The veteran was notified of this 
decision that same month, but did not file an appeal.  

3.  The evidence received subsequent to the February 2000 and 
May 2001 RO rating decisions includes a December 2002 VA 
treatment record which links current knee disorders to 
activities of the veteran during military service.  A March 
2006 VA treatment record contains a diagnosis of PTSD and 
indicates a single non-combat stressor during the veteran's 
active service.  This raises a reasonable possibility of 
substantiating the claims for service connection.  


CONCLUSION OF LAW

1.  The February 2000 decision of the RO denying service 
connection for PTSD and denying the reopening of the claim 
for service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  The May 2001 decision of the RO denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

3.  The evidence received since the February 2000 and May 
2001 RO rating decisions is new and material, and the claims 
of entitlement to service connection for PTSD, a right knee 
disorder, and a left knee disorder are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The RO denied the veteran's claim for service connection for 
PTSD, and denied the reopening of the claim for service 
connection for a left knee disorder February 2000.  The 
veteran was notified of this decision that same month, but 
did not file an appeal.  The RO denied service connection for 
a right knee disorder in May 2001.  Again, the veteran was 
notified of this decision that same month, but did not file 
an appeal.  Accordingly these rating decisions became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

The evidence at the time of the February 2000 and May 2001 
rating decisions consisted of the veteran's service medical 
records, and copies of VA  and private medical records.  This 
evidence did not reveal a current diagnosis of PTSD and did 
not contain medical evidence linking any knee disorder to 
active service.  The veteran filed to reopen his claims for 
service connection for knee disorders in January 2002.  He 
filed his current claim to reopen the claim for service 
connection for PTSD in March 2006.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the February 2000 
and May 2001 rating decisions includes: a December 2002 VA 
treatment record which links current knee disorders to 
activities of the veteran during military service; and, a 
March 2006 VA treatment record which contains a diagnosis of 
PTSD and indicates a single non-combat stressor during the 
veteran's active service.  The Board concludes that this 
evidence is new, because it was not of record at the time of 
the prior rating decisions.  This evidence is also 
"material," because it provides medical nexus evidence 
which was previously missing.  The evidence submitted does 
raise a reasonable possibility of substantiating the claims.  
Accordingly, the veteran's claims for service connection for 
bilateral knee disorder and PTSD are reopened.  


ORDER

New and material evidence to reopen claims of service 
connection for a right knee disorder, a left knee disorder, 
and PTSD been received; the appeal is granted and the claims 
are reopened.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues on appeal require 
remand, notice that meets the requirements of Dingess/Hartman 
should be provided. 

The veteran's service records confirm that he served in the 
Army and earned the parachute badge.  All of the veteran's 
claims for service connection are based upon his making 
multiple parachute jumps during service.  With respect to his 
claims for service connection for knee disabilities, the 
veteran claims that the parachute jumping resulted in knee 
injuries which are the cause of current knee disabilities.  
His service medical records do show some complaints of joint 
pain.  For example, an April 1968 treatment record shows 
complaints of left ankle and right knee swelling.  While 
injury during a parachute jump is not specifically referenced 
in this record, it is no inconceivable that such an injury 
might have happened.  A December 2002 VA treatment record 
does provide linking evidence between parachute jumping 
during service and claimed knee disabilities.  The problem is 
with current the current diagnoses.  A recent examination of 
the veteran's left knee has not been conducted.  A September 
2005 VA examination report indicates a diagnosis of 
patellofemoral syndrome of the right knee, while a private 
examination dated January 2006 indicates a diagnosis of 
degenerative arthritis of the right knee.  Surprisingly these 
divergent diagnoses appear to be the result of analysis of 
the same MRI report.  Another VA examination of both of the 
veteran's knees should be conduced to ascertain the current 
diagnosis of any current knee disorders.  

With respect to the veteran's claim for service connection 
for PTSD, there are some VA treatment records showing a 
diagnosis of the disability.  A March 2006 VA mental health 
treatment intake examination contains a diagnosis of PTSD and 
indicates a single non-combat stressor during service.  The 
stressor indicated by the veteran is that he had a "bad" 
parachute jump where he descended too fast and allegedly was 
knock unconscious and injured his right knee on landing.  
While this accident is not specifically noted in the service 
medical records, it is possible based upon service records 
confirming airborne service.  However, review of the evidence 
of record reveals many psychiatric treatment records for 
substance abuse and depression with no indication of PTSD 
symptoms.  Also, the evidence of record reveals several post-
service stressors which could well be the cause of the 
veteran's PTSD, if it exists.  Specifically, the record 
indicates that, subsequent to service, the veteran has:  been 
shot multiple times, shot his son, and been incarcerated on 
several occasions.  These events do not appear to have been 
considered by any psychiatric examination of the veteran.  A 
VA Compensation and Pension examination for PTSD has not been 
conducted.  This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

At present, the veteran is not service-connected for any 
disability.  His claim for TDIU is dependent upon his being 
unemployable due to service-connected disabilities.  Since 
the adjudication of whether service connection for PTSD and 
bilateral knee disorders has not been finally resolved, this 
issue needs to be readjudicated by the RO after the decisions 
with respect to the claims for service connection are 
reached.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issues of entitlement to 
service connection for a right knee 
disorder, a left knee disorder, PTSD , 
and TDIU. 

2.  The veteran should be accorded a VA 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
bilateral knee disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-ray examination of both of the veteran's 
knees should be conducted.  The examiner 
is requested to review the evidence of 
record and indicate if any current knee 
disability, is related to the veteran's 
complaints of knee pain during service, or 
related to repetitive stress and injury 
from parachute jumping during service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded a 
psychiatric VA Compensation and Pension 
examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner is requested to try and reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

The examiner is informed that:

*	The veteran claims a single active 
service stressor of having a "bad" 
parachute jump during airborne 
training during which he injured his 
right knee and was knocked 
unconscious.  While this specific 
incident is not documented, and there 
is no evidence in the service medical 
records that the veteran was knocked 
unconscious, the evidence supports 
that he was a paratrooper who did 
have right knee pain during service.  

*	The veteran has a long post-service 
history of substance abuse.

*	The record indicates several post-
service stressors which include:  
being shot multiple times, shooting 
his son during an altercation, and 
having been incarcerated on several 
occasions.  

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor.  Also, describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  All necessary special studies or 
tests including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  The diagnosis should 
be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

5.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


